In an action of interpleader, order directing that the plaintiff bank pay into court the amount of a deposit to which claim is asserted by parties in another action, and discharging the plaintiff from further liability on maldng such payment, and granting other relief, affirmed, without costs. No opinion. Hagarty, Carswell, Davis and Adel, JJ., concur; Taylor, J., dissents in the following memorandum: This is not a case for interpleader. The order appealed from disregards the judgment in favor of Dora Bernstein against the bank for the amount of the trust account. Under that judgment she has a vested right. It may not be disregarded. (Baker v. Brown, 64 Hun, 627, 630.) Further, the bank is charged with knowledge, and is, therefore, not ignorant of Dora Bernstein’s claim, by virtue of her judgment. (Pouch v. Prudential Ins. Co., 204 N. Y. 281, 285.) In addition, the claim of the administratrix of the goods, chattels and credits of Michael Nathan, deceased, is not shown to have any reasonable basis. There is a mere assertion of that claim. (Id. at p. 286.)